EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawing sheets of November 12, 2020 are hereby APPROVED.

The drawings of December 20, 2018 together with the drawings of the replacement drawing sheets of November 12, 2020 fail to comply with 37 CFR 1.83(a).  The drawing corrects required are set forth below in the examiner’s amendment.

It is noted that the Request for Continuing Examination (RCE) of December 21, 2020 was not accompanied by any amendment to the claims.  As a result, the text of the claim listing is identical to the text of the claim listing that was allowed by the Notice of Allowability of September 22, 2020.

The Fan et al article, cited herewith, is of general interest for showing the state of the related prior art of defending against a time synchronization attack in a GPS context.

Examiner’s Amendment Involving Drawing Changes
The following changes to the drawings have been approved by the examiner:
Correction is hereby required.

In order to avoid abandonment of the application, applicant must make these drawing changes.
The drawings are objected to because they fail to illustrate all claimed features as required by 37 CFR 1.83(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the The objection to the drawings will not be held in abeyance.
In that the examiner’s amendment above merely requires minor changes to the drawings that are necessary to prepare this application for printing as a patent, no authorization or agreement was sought from Applicant.  In order to avoid abandonment of the application, Applicant must make these required drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In that claims 1-26 were previously allowed in the Notice of Allowability of September 22, 2020, and in that claims 1-26 remain unchanged from those previously allowed in the Notice of Allowability of September 22, 2020, claims 1-26 remain allowable for the reasons stated in the “Reasons for Allowance” with the Notice of Allowability of September 22, 2020 at pages 3-6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648